EXHIBIT 10.35
THIRD AMENDMENT TO LEASE
     This THIRD AMENDMENT TO LEASE (“Third Amendment”) is made and entered into
as of July 7, 2010, by and between DCT DFW LP, a Delaware limited partnership as
successor-in-interest to DFW TRADE CENTER III LIMITED PARTNERSHIP, a Texas
limited partnership (“Landlord”), and ROCKWELL MEDICAL TECHNOLOGIES, INC., a
Michigan corporation (“Tenant”).
RECITALS
     WHEREAS, Landlord (or its predecessor-in-interest) and Tenant entered into
that certain Industrial Lease Agreement dated March 30, 2000, as amended by that
certain First Amendment to Industrial Lease Agreement dated May 8, 2000, and as
further amended by that certain Second Amendment to Industrial Lease Agreement
(the “Second Amendment”) dated August 2, 2005 (such lease and all amendments and
modifications thereto are collectively hereinafter referred to as the “Lease”),
whereby Tenant agreed to lease certain premises consisting of approximately
51,113 rentable square feet (the “Premises”) in the building located at 4051
Freeport Parkway, Grapevine, TX (the “Building”); and
     WHEREAS, Landlord and Tenant desire to modify the Lease on the terms and
conditions set forth below.
AGREEMENT
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby covenant and agree as follows:
     1. Defined Terms. Unless otherwise expressly defined herein, all
capitalized terms used herein shall have the meanings set forth for such terms
in the Lease.
     2. Extension Term. As of September 1, 2010 (the “Extension Term
Commencement Date”), the Term shall be extended for an additional period of
sixty-four (64) full calendar months (the “Extension Term”), so that the
expiration date of the Lease shall thereby be December 31, 2015 (the “Expiration
Date”). For purposes herein, Tenant hereby acknowledges that the extension of
the Term as contemplated by this Third Amendment shall be deemed to mean the
exercise of Tenant’s Renewal Option as granted under Section 6 of the Second
Amendment to Industrial Lease Agreement, and therefore, such Renewal Option
under Section 6 of the Second Amendment to Industrial Lease Agreement is hereby
deleted in its entirety and of no further force and effect.
     3. Base Rent. From and after the Extension Term Commencement Date through
the Expiration Date, the Base Rent in the amounts set forth below shall be
payable to Landlord in accordance with the provisions of the Lease.

         
Period
  Monthly Base Rent
09/01/2010 – 12/31/2010
  $ 0.00 *
01/01/2011 – 08/31/2012
  $ 13,417.16  
09/01/2012 – 04/30/2014
  $ 13,843.10  
05/01/2014 – 12/31/2015
  $ 14,269.05  

1



--------------------------------------------------------------------------------



 



 

*   Tenant shall not be obligated for the payment of Base Rent during the time
period of September 1, 2010 through December 31, 2010; provided, however, Tenant
shall remain obligated for the payment of Tenant’s Operating Expense Percentage
of Operating Expenses and all other Additional Rent during such time period.

     4. Operating Expenses and Additional Rent. In addition to the Base Rent as
set forth above, Tenant shall remain obligated for the payment of Tenant’s
Operating Expense Percentage of Operating Expenses and all other Additional Rent
in accordance with the provisions of the Lease, subject to Tenant’s cap on
Controllable Expenses which shall remain in full force and effect throughout the
Extension Term and the Second Extension Term (as hereinafter defined), if
applicable.
     5. Tenant Improvements. Landlord agrees to furnish or perform those items
of construction and those improvements (the “Tenant Improvements”) as set forth
on Exhibit A attached hereto and made a part hereof. Landlord shall pay for the
Tenant Improvements up to a maximum amount of $64,478.76 (“Landlord’s
Construction Allowance”), and Tenant shall pay for the cost of the Tenant
Improvements in excess of the Landlord’s Construction Allowance. Landlord’s
Construction Allowance will be reduced by (a) any consulting or architectural
fees incurred by Landlord; (b) governmental fees and charges for required
permits, plan checks, and inspections for the Tenant Improvements; and
(c) charges of Landlord’s design professionals for review of plans and
monitoring of construction or installation of the Tenant Improvements. The total
cost incurred by Landlord in connection with the design, construction and
installation of the Tenant Improvements is referred to herein as the “TI Cost”.
If the TI Cost is estimated to exceed Landlord’s Construction Allowance, such
estimated overage shall be paid by Tenant before Landlord begins construction
and a final adjusting payment based upon the actual costs of the Tenant
Improvements shall be made when the Tenant Improvements are complete. If the TI
Cost is less than Landlord’s Construction Allowance, Tenant shall not receive a
credit for the difference. The parties acknowledge and agree that Landlord shall
first perform, and Landlord’s Construction Allowance shall first be applied
toward the cost of, those Tenant Improvements described on Exhibit A as the
“Priority Improvements”. From and after such application, Tenant may elect not
to require Landlord to perform all or some portion of the remaining Tenant
Improvements described on Exhibit A (such remaining items, the “Optional
Improvements”). In the event Tenant elects for Landlord to perform all or some
portion of the Optional Improvements, any remaining funds in Landlord’s
Construction Allowance shall be applied to the cost of those Optional
Improvements actually performed by Landlord, and the provisions of this
Section 5 relative to any amounts by which the TI Cost exceeds Landlord’s
Construction Allowance shall continue to apply.
     6. Renewal Option. Tenant shall be granted one (1) option to extend the
Extension Term for the Premises for an additional period of five (5) years in
accordance with the provisions set forth below:
          a. Provided that as of the time of the giving of the Second Extension
Notice (as defined below) and the Commencement Date of the Second Extension Term
(as defined below), (i) Tenant is the Tenant originally named herein,
(ii) Tenant actually occupies all of the Premises initially demised under the
Lease and any space added to the Premises, and (iii) no Event of Default exists
or would exist but for the passage of time or the giving of notice, or both;
then Tenant shall have the right to extend the Extension Term for one
(1) additional term of five (5) years (such additional term is hereinafter
called the “Second

2



--------------------------------------------------------------------------------



 



Extension Term”) commencing on January 1, 2016 (hereinafter referred to as the
“Commencement Date of the Second Extension Term”) and continuing through
December 31, 2020. Tenant shall give Landlord notice (hereinafter called the
“Second Extension Notice”) of its election to extend the Extension Term at least
six (6) months, but not more than nine (9) months, prior to December 31, 2015.
          b. The Base Rent payable by Tenant to Landlord during the Second
Extension Term shall be the then prevailing market rate for comparable space in
the property about the Premises and comparable buildings in the vicinity of the
Premises taking into account the size of the Lease, the length of the renewal
term, market escalations, the credit of Tenant, brokerage commissions and other
generally applicable terms and conditions of tenancy for comparable sized space.
In no event will the prevailing market rate impute a value upon leasehold
improvements or fixtures installed by Tenant at its expense. In the event
Landlord and Tenant fail to reach an agreement on such rental rate and execute
the Renewal Amendment (defined below) at least four (4) months prior to December
31, 2015, then Tenant’s exercise of this renewal option shall be deemed
withdrawn and the Lease shall terminate on its current Expiration Date.
          c. The determination of Base Rent does not reduce the Tenant’s
obligation to pay or reimburse Landlord for Tenant’s Operating Expense
Percentage of Operating Expenses and all other Additional Rent and other
reimbursable items as set forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such Operating Expenses and
Additional Rent and other items with respect to the Premises during the Second
Extension Term, subject to Tenant’s cap on Controllable Expenses which shall
remain in full force and effect throughout the Second Extension Term.
          d. Except for the Base Rent as determined above, Tenant’s occupancy of
the Premises during the Second Extension Term shall be on the same terms and
conditions as are in effect immediately prior to January 1, 2016; provided,
however, Tenant shall have no further right to any allowances, credits or
abatements or any options to expand, contract, terminate, renew or extend the
Lease, unless otherwise agreed by Landlord and Tenant in writing.
          e. If Tenant does not give the Second Extension Notice within the
period set forth in Paragraph (a) above, Tenant’s right to extend the Extension
Term shall automatically terminate. Time is of the essence as to the giving of
the Second Extension Notice.
          f. Landlord shall have no obligation to refurbish or otherwise improve
the Premises for the Second Extension Term, unless otherwise agreed by Landlord
and Tenant in writing. The Premises shall be tendered on the Commencement Date
of the Second Extension Term in its “as-is” condition, unless otherwise agreed
by Landlord and Tenant in writing.
          g. If the Lease is extended for the Second Extension Term, then
Landlord shall prepare and Tenant shall execute an amendment to the Lease
confirming the extension of the Extension Term and the other provisions
applicable thereto (the “Renewal Amendment”).
          h. If Tenant exercises its right to extend the Extension Term for the
Second Extension Term pursuant to this Third Amendment, the term “Term of the
Lease” as used in the Lease, shall be construed to include, when practicable,
the Second Extension Term, except as provided in Paragraph (d) above.

3



--------------------------------------------------------------------------------



 



     7. Brokers. Tenant hereby represents and warrants to Landlord that Tenant
has not engaged or dealt with any broker, finder, or agent, other than Stream
Realty Partners, L.P. and Jackson & Cooksey, Inc. (the “Brokers”), in connection
with the negotiation and/or execution of this Third Amendment, and Tenant agrees
to indemnify and save Landlord harmless from any claim, demand, damage,
liability, cost or expense (including, without limitation, attorneys’ fees) paid
or incurred by Landlord as a result of any claim for brokerage or other
commissions or fees made by any broker, finder, or agent (other than the
Brokers), whether or not meritorious, employed or engaged or claiming employment
or engagement by, through, or under Tenant. The Brokers shall be compensated by
Landlord pursuant to the terms of a separate commission agreement.
     8. Effect of Amendment. Except as expressly amended hereby, the Lease shall
continue in full force and effect and unamended. In the event of any conflict or
inconsistency between the provisions of the Lease and this Third Amendment, the
provisions of this Third Amendment shall control.
     9. Binding Effect. This Third Amendment will be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
     10. Headings. The paragraph headings that appear in this Third Amendment
are for purposes of convenience of reference only and are not in any sense to be
construed as modifying the substance of the paragraphs in which they appear.
     11. Counterparts. This Third Amendment may be executed in one or more
counterparts, each of which will constitute an original, and all of which
together shall constitute one and the same agreement. Executed copies hereof may
be delivered by e-mail or facsimile and, upon receipt, shall be deemed originals
and binding upon the parties hereto. Without limiting or otherwise affecting the
validity of executed copies hereof that have been delivered by e-mail or
facsimile, the parties will use best efforts to deliver originals as promptly as
possible after execution.
     12. Governing Law. This Third Amendment shall be governed by and construed
in accordance with the laws of the state in which the Premises is located.
     13. Authority. The parties represent and warrant to each other that it has
full power, right and authority to execute and perform this Third Amendment and
all corporate action necessary to do so have been duly taken.
     14. Binding Agreement. Submission of this Third Amendment shall not be
deemed to be an offer or an acceptance of the terms herein, and neither Landlord
nor Tenant shall be bound by the terms herein until Landlord has delivered to
Tenant, or to Tenant’s agent, or designated representative, a fully executed
copy of this Third Amendment (which may be delivered in counterparts as
described above), signed by both of the parties in the spaces herein provided.
[SIGNATURES ARE ON THE FOLLOWING PAGE.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
on the dates set forth below, to be effective for all purposes, however, as of
the date first set forth above.

     
LANDLORD:
  TENANT:
 
   
DCT DFW LP,
  ROCKWELL MEDICAL TECHNOLOGIES,
a Delaware limited partnership
  INC., a Michigan corporation

                  By:   DCT DFW GP LLC,       a Delaware limited liability
company,     its general partner
 
                    By:   DCT Industrial Operating Partnership LP,         a
Delaware limited partnership,         its sole member
 
                        By:   DCT Industrial Trust Inc.,             a Maryland
corporation,             its general partner

     
By: /s/ W. Arthur Barkley
  By: /s/ Robert L. Chioini
Name: W. Arthur Barkley
  Name: Robert L. Chioini
Title: Vice President
  Title: Chief Executive Officer
Date: July 7, 2010
  Date: July 7, 2010

5



--------------------------------------------------------------------------------



 



Exhibit A
Tenant Improvements
Priority Improvements

  1.   Replace HVAC units in office (2) and lab (1).     2.   Upgrade electrical
panels from 208 volt to 240 volt.     3.   Refurbish the office rest rooms.    
4.   Replace two exterior man doors.     5.   Replace dock levelers.

Optional Improvements

  1.   Add two offices.     2.   Paint/carpet VCT office areas.     3.   Repair
floor drain in wash room.

6